Citation Nr: 1811357	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disability, claimed as twitching or blepharospasm.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1999 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part granted service connection for the right knee disability, rated 0 percent disabling, and denied service connection for blepharospasm of the left eye.  During the pendency of the appeal, VA granted an increased 10 percent rating for the right knee, effective November 2, 2007; the Veteran has opted to continue her appeal for a yet higher rating.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at an October 2013 hearing held before a Veterans Law Judge at the RO.  A transcript of this hearing is associated with the record.  The Veteran was informed in November 2017 that the presiding Judge was not available to participate in the further adjudication of her claim, and she was offered another hearing.  She did not respond, and is presumed to therefore not desire a new hearing. 

These matters were remanded to the Agency of Original Jurisdiction (AOJ) for additional development in January 2015, along with numerous other appellate issues.  All issues save those titled above have been settled by AOJ decisions during processing of the remands.  All requested development having taken place, the final two matters are returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The evidence of record indicates that the Veteran continues to work the equivalent of a full time job, with jobs as a pre-school teacher and doing cleaning jobs.  Therefore, inference of a claim for a total rating based on individual unemployability is not inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. Intermittent, sometimes daily, twitching of the left lower eyelid began in service and has continued to the present day.

2. Right knee patellofemoral pain syndrome is manifested by slight limitation of motion in flexion, to no worse than 120 degrees, with pain throughout the range, with use, and at rest without weight bearing.  The right knee joint is stable, without meniscal damage.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left eye disability marked by twitching of the left lower eyelid are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome are not met.  38 U.S.C.§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to the left eye.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The remaining issue on appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for his right knee disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The Veteran has not raised any other issues with respect to the duty to assist regarding his right knee claim.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Left Eye

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has repeatedly stated that beginning in service, in connection with her treatment for bilateral dry eyes, she experienced a regular twitching of her left lower eyelid.  Such is documented in service treatment records.  On each examination subsequent to service, doctors noted this tic, or myokymia, of the left eyelid and have stated that it is the same complaint which arose during service.  There is no other condition of the left eye alone diagnosed.

Given the clear showing of the onset of the current condition in service, service connection for a left eye disability manifested by marked by twitching of the left lower eyelid is warranted.

Right Knee

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the right knee, this Code is not applicable here.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci, but in this case no meniscal damage or involvement is shown or alleged.  Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here.  38 C.F.R. § 4.71a. 

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  38 C.F.R. § 4.71a, Code 5257.  Although the Veteran has reported a buckling sensation or giving way on recent examinations, all examiners have found the right knee joint to be fully stable on physical examination.  There is no laxity in the joint, and hence, Code 5257 is not for application.

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260.  The Veteran's current rating is assigned under this Code.

Limitation of extension is rated under Code 5261.  However, no examiner has noted any limitation of motion in extension.  It has been repeatedly found to be full and complete to 0 degrees.  Assignment of a disability evaluation under this Code would therefore be inappropriate.  38 C.F.R. § 4.71a, Code 5261. 

Finally, Code 5003, for degenerative arthritis, provides several avenues to assignment of a 10 percent rating for a single major joint.  As there is no diagnosis of arthritis in this case, based on radiographic findings, Code 5003 is not for application.  Further, application of the Code by analogy would overlap with the applied criteria of Code 5260, resulting in prohibited pyramiding.  38 C.F.R. § 4.20.  

The sole applicable Code for the Veteran's right knee, therefore, is Code 5260, for the measured limitation of motion in flexion.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the pain on flare-ups, and with and without weight bearing, and all resulting functional impairment.

Flexion was measured to no worse than 120 degrees on two occasions, in December 2010 and again in the recent April 2015 examinations.  All examiners, from 2008 to the present, have noted the Veteran's reports of pain in the knee with use, particularly in certain seated positions or when descending stairs.  She has consistently described the daily pain as a 7-8/10, increasing to 9/10 many evenings after a day of work.  The most recent examiner has also noted that pain in the knee was present without movement or weight bearing; pain was also present with repeated motion testing, but there was no change in functional impairment.  The examiner did indicate that she could not speculate as to the extent of impairment after extended use without observing such.  There was no tenderness to palpation shown objectively, though earlier examiners have made such findings.

The Veteran and various friends and family have described her knee function after extended use, citing increased pain and use of medications.  The Veteran complains of stiffness and lack of flexibility that requires her to work to loosen the joints up after being immobile.  She cannot sit cross-legged or drive or sit in a normal position for extended periods.  However, while they indicate the presence of pain, they do not describe any increased level of functional impairment due to the knee; she still performs all her daily functions, albeit with greater pain.  Limits on daily functioning are associated with the neck, back, and related limb disabilities, according to the Veteran and her friends and family.

The findings of record, even considering the full extent of pain on flare-ups or with extended use, do not rise to a level warranting assignment of an evaluation in excess of 10 percent under Code 5260.  There is no more than a slight impairment of motion found on repeated examinations, and competent and credible lay statements simply do not present an overall disability picture that is the equivalent of limitation to 30 degrees.  No greater than the minimum compensable evaluation for pain under 38 C.F.R. § 4.59 is warranted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.


ORDER

Service connection for a left eye disability manifested by marked by twitching of the left lower eyelid is granted.

An initial evaluation in excess of 10 percent for right knee patellofemoral pain syndrome is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


